Citation Nr: 0009530	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  96-44 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Denver, Colorado.  This is a 
simultaneously contested claim.  The veteran's former spouse 
is the appellant and the veteran is the appellee.  

The appellant testified in connection with her claim before 
an RO Hearing Officer in May 1996 and at a hearing before a 
member of the Board sitting in Washington, D.C.; transcripts 
of those hearings are associated with the claims file.  The 
veteran did not attend either hearing.

In the introduction portion of its July 1998 remand, the 
Board referred the matters of potential entitlement to 
education and medical benefits for the veteran's dependent 
children J. and K. to the attention of the RO.  It does not 
appear that any action was taken, so the RO is hereby 
requested to, at a minimum, advise the appellant as to J. and 
K.'s entitlement to such benefits.



FINDINGS OF FACT

1.  The appellant is the veteran's former spouse and has 
custody of their two dependent children, J. and K.

2.  The appellant's reported expenses exceed her income.

3.  The veteran's VA benefit award includes amounts for his 
dependent children J. and K.

4.  The veteran's reported monthly income is well in excess 
of his monthly expenses.

5.  The evidence of record shows that J., the veteran's 
dependent son, has special medical needs.

6.  An apportionment of the veteran's VA compensation 
benefits in the amount of $150 monthly represents a 
reasonable amount to provide for the support of his two 
dependent children, J. and K., and the record does not show 
that such an apportionment will result in an undue financial 
hardship for the veteran or any interested party.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
benefits in the amount of $150 monthly on behalf of his son 
J. and daughter K. have been met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations

The governing regulatory and legal framework allows for an 
apportionment of a veteran's compensation benefits if his 
children are not in his or her custody and the veteran is not 
reasonably discharging his or her responsibility for support 
of the children.  38 C.F.R. § 3.450(a)(1)(ii).  However, if a 
veteran is providing for his or her dependents, no 
apportionment will be made.  38 C.F.R. § 3.450(c).  

Without regard to other provisions regarding apportionment, a 
veteran's VA benefits may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran or other persons in interest.  
In determining the rate of apportionment, consideration will 
be given to such factors as the amount of VA benefits 
payable, other resources and income of the veteran and the 
dependent on whose behalf apportionment is claimed, and 
special needs of the veteran, his or her dependents, and the 
apportionment claimant.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. §§ 3.451, 3.453 (1999).

Factual Background

The veteran has a combined 100 percent schedular disability 
rating for service-connected post-traumatic stress disorder, 
tinnitus, and residuals of shell fragment wounds to the left 
thigh and neck.  

In March 1995, the appellant requested apportionment of the 
veteran's benefits on behalf of their dependent children, J. 
and K., arguing that she had not received any support payment 
from the veteran since January 1995.  She referenced a state 
court order, attached to her statement.  The state court 
order is dated in March 1991 and reflects an increase in the 
child support amount from $150 to $250 monthly.  That order 
provides that "support payments may be withheld as they come 
due, pursuant to Sections 20-79.1 or 20-79.2 Virginia Code 
(1990 Repl. Vol.), from earnings as defined in Section 63.1-
250 Virginia Code (Supp. 1990)..." or "...withheld pursuant to 
Chapter 13 (Section 63.1-249 et. seq. Virginia Code)..."  The 
record does not reflect any amounts being withheld from the 
veteran's benefit and paid to the appellant on J. and K.'s 
behalf.  

In connection with the appellant's claim the RO requested 
evidence, specifically financial information pertinent to 
both the appellant and the veteran.

In a statement received in May 1995, the veteran defended his 
support of his children, stating that he never missed a child 
support payment.  In that statement the veteran reported 
monthly income from VA disability benefits, and a home as an 
asset.  He reported average monthly expenses to include his 
$250 child support payment, his mortgage and car payments, 
insurance, utilities, food, clothing, and credit card debt, 
with monthly income in excess of obligations in the sum of 
approximately $70, which he stated was used for miscellaneous 
purposes such as field trips for the children.  He indicated 
that a financial hardship would result from apportionment of 
his benefits.

As no financial information was received from the appellant, 
the RO denied the claim in a Special Apportionment Decision 
dated in July 1995.  That decision cites that the veteran was 
"attempting to live within his means and has factored in the 
child support payments of $250 per month.  What is not 
established is need on the part of the ex-wife for the 
apportionment."  Thereafter, in a statement dated later in 
July 1995, the appellant expressed disagreement with the RO, 
indicated regret that VA has "chosen not to support an 
existing...Court Order..."

In May 1996, the appellant reported for an RO hearing.  Her 
representative discussed state court documents showing that 
the veteran agreed to pay child support through his VA 
disability compensation.  The representative noted that the 
appellant had large medical expenses for her dependent son.  
The appellant testified that her son was treated by a 
neurologist for epilepsy, and by a psychiatrist in group 
therapy for depression once a week.  She stated that the $250 
a month child support didn't "put a dent" in the expenses 
of feeding, clothing and housing the children, J. and K.  The 
appellant argued that the veteran had been making direct 
payments, but was one month in arrears and had moved without 
providing an address.  Her representative cited a payment 
envelope from the veteran, without any forwarding address on 
it.  The appellant submitted a copy of the divorce decree and 
a stipulation agreement in which it is set out that the 
veteran would pay child support by "direct allotment from 
the Veterans Administration monthly disability payment 
received by him and that he shall execute all documents 
necessary in order to accomplish payment by allotment."  
That document is dated in May 1987.  The appellant also 
reported that she would be losing 50 percent of her income 
upon leaving her current husband.  She reported that she was 
employed full-time, earning $32, 000 a year.  She also 
reported some medical expenses for her daughter who had a bad 
knee.

At the time of the hearing the appellant provided an income 
and expense report for the period January 1 to May 9, 1996, 
showing income in the form of payroll and child support, and 
expenses comprised of automobile payments, utilities, 
personal care products, mortgage, medical, legal, housing, 
household, gifts, food, extracurricular, education, credit 
cards, clothing and contributions, for a shortfall of almost 
$1,500.  Specific expenses listed are over $1,100 for 
"auto" expenses, over $5,400 in "mortgage" expenses, plus 
$374 in "housing" expenses, approximately $375 in 
"products," several hundred dollars each for food and 
education, credit card payments of approximately $700, a 
category called "enter" in the amount of over $300, a 
"contribution" of $73, utilities of over $800, and food in 
the amount of approximately $2,500, and medical expenses of 
over $2,000.

Also of record are medical records reflecting that the 
veteran's dependent son J. attended group therapy on a weekly 
basis in January and February 1996 at a cost of $35 weekly.  
Those records do not show a diagnosis.  Also of record are 
billing statements, to include one indicating inpatient 
treatment of J. from October to November 1995.  An 
educational assessment of J., dated in October/November 1995 
notes psychiatric admission for a "dramatic escalation of 
destructive behavior and suicidal ideation."  An educational 
evaluation was recommended to determine whether J. was 
manifesting avoidance, a specific learning disability or 
emotional disturbance.  A report by D.D., a clinical 
psychologist, notes that J. was admitted for evaluation of 
depression, self-destructive behaviors, psychosis, ADHD, 
agitation, mood swings, severe interpersonal problems, 
behavior problems and school problems.  The conclusion was 
that J. would need LD/ED services in school and a highly 
structured, intensive therapeutic placement, such as a day 
treatment or residential program.

In a statement from the appellant received in September 1996, 
she reported that she spent $140 out of pocket monthly for 
J.'s counseling.  

VA correspondence dated in October 1997, indicates that the 
veteran's award was still adjusted to reflect additional 
amounts for J. and K. as dependents.

In April 1998, the appellant testified at a Board hearing.  
She stated that the veteran runs six weeks in arrears in 
payment and that the amount was not sufficient, given the 
fact that one of her children had epilepsy and emotional 
problems and attended special education school and required 
ongoing medical treatment with a psychiatrist and 
neurologist.  During the hearing the 1991 increase in 
benefits was discussed, particularly with respect to the 
absence of language relevant to direct allotment in the 
court's order at that time.  The appellant then said that the 
veteran was eight weeks in arrears and had been since 1995.  
She argued that the veteran had missed one month that he 
never caught up and she reported difficulty obtaining state 
enforcement due to a lack of knowledge of the veteran's 
whereabouts.  

In July 1998, the Board remanded to case to obtain current 
financial information from the veteran and the appellant.  
The Board also requested the appellant and veteran to provide 
proof of payment/lack thereof.  The appellant made no 
response.  

VA correspondence dated in October 1998 indicates that the 
veteran's disability compensation includes an amount for his 
spouse and children.  

The veteran submitted a financial status report dated in 
September 1999.  He reported a combined monthly income with 
his new spouse, as well as assets in the form of two homes 
and automobiles, with monthly net income of approximately 
$5500.  His report of expenses included mortgage payments, 
credit card debt, insurance, utilities, food, and child 
support.  He reported past due amounts on several of his 
monthly obligations, to include an alarm company and a credit 
card.  His net monthly expenses were approximately $4,000, 
with a net balance of approximately $1,300 after his expenses 
were paid.  In a statement submitted at that time the veteran 
admitted to sometimes being late with his child support 
payments, but never by more than a few days.  He argued that 
any apportionment would cause him and his spouse hardship.  
The veteran argued that he lived from check to check and if 
not for his spouse his bills would be in arrears.   


Analysis

In this case, it is undisputed that the veteran's children 
are not living with him.  Rather, the basis of this appeal is 
the appellant's argument that apportionment is warranted due 
to a) the veteran's persistent untimeliness regarding 
payment; and b) the insufficiency of the court-ordered child 
support payment amount especially in light of the special 
needs of the veteran's son, in the form of physical and 
mental impairment requiring special schooling and medical 
treatment.  The veteran argues that he already fulfills his 
legal obligation to his children and that apportionment would 
cause him financial hardship.

Initially, the Board finds that the claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) and that, to the extent possible, all relevant facts 
have been properly developed, and that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) has been 
satisfied.  In that regard, the Board notes that 
simultaneously contested claim procedures in the form of 
notice to the appellant and veteran of procedural actions in 
this case have been met.  38 C.F.R. §§ 19.100-19.102 (1999).

The Board acknowledges that despite its request, no 
additional information was provided by the appellant in 
support of her allegation that special needs exist that 
create a financial hardship for her and the veteran's 
dependent children.  However, having considered the facts of 
this case and the applicable law and regulations, the Board 
finds that special apportionment of the veteran's VA 
compensation benefits on behalf of his children is warranted 
in the amount of $150 monthly.

The Board begins by noting that even if it were assumed that 
the veteran has fulfilled his state court-mandated 
responsibility to his children under the marital settlement 
agreement, such fact would not be dispositive in determining 
whether or not he is "reasonably discharging his 
responsibility" as set forth in 38 C.F.R. § 3.450.  Rather, 
whether or not he has complied with the specific terms of the 
marital settlement agreement is but one consideration in 
determining whether he has reasonably discharged his 
responsibilities.  Based on the particular facts in this 
case, the veteran has reported providing only $250 monthly, 
which is less than 20 percent of the amount of his VA 
benefits.  Such is not considered reasonable under 38 C.F.R. 
§ 3.450.  Thus, additional benefits in the amount of a $150 
per month apportionment, when added to the $250 court-
mandated amount, comes closer to the 20 percent figure of a 
"reasonable" amount.

In any event, 38 C.F.R. § 3.451 provides that regardless of 
any other provision regarding apportionment, where hardship 
is shown to exist, VA compensation may be specially 
apportioned between the veteran and his children on the basis 
of the facts in the individual case, so long as it does not 
cause undue hardship to the veteran or other persons in 
interest.  In this case, the Board finds that the evidence 
shows hardship on the part of the veteran's children J. and 
K., who, as set out above, are currently living with the 
appellant.  As a minor, neither J. nor K. has the ability to 
support themselves, but must instead rely on the support of 
their parents.  Based on the most recent financial evidence, 
the appellant is shown to earn $32,000 income, pre-taxes.  At 
the time of her January to May 1996 summary, the appellant 
reported expenses that exceeded her income for that period by 
over $1,000.  As reported by the appellant, the estimated 
expenses for that five-month period do not appear excessive, 
particularly where J. requires additional medical care, 
including ongoing counseling for psychiatric illness.  The 
appellant's identified expenses appear to contemplate 
payments for a vehicle, a residence, food, utilities and 
medical bills, without payments on obvious luxury items.  The 
appellant has also reported paying $140 per month for J.'s 
counseling.  The Board's conclusion is that hardship on the 
part of the veteran's children has been shown to exist.

Because hardship has been shown to exist, the veteran's VA 
compensation may be specially apportioned as long as it does 
not cause undue hardship to him or the other persons in 
interest, in this case his current spouse.  38 C.F.R. § 
3.451.  Despite his arguments to the contrary, the Board 
finds that it would not work a hardship on the veteran or his 
current spouse if he were to provide a portion of his VA 
benefits for his children's support in addition to the court-
mandated $250.  In that regard, the Board notes that the 
veteran has reported that he currently receives nearly $2,500 
monthly from VA, an amount which includes an additional 
allowance for his son and daughter.  He also has another 
significant source of monthly income from his wife's 
employment.  Moreover, despite listing bills for housing and 
cars, etc. the veteran's income is in excess of his expenses 
by over $1,000 each month.  This would leave him and his 
spouse with approximately $800 monthly after payment of 
listed expenses.  Thus, it is not shown that a monthly 
apportionment in the amount of $150 for the support of his 
children would cause either him or his current spouse undue 
hardship.  Accordingly, a special apportionment in the amount 
of $150 is granted.  38 C.F.R. §§ 3.450, 3.451.


ORDER

Entitlement to apportionment in the amount of $150 of the 
veteran's VA benefits, for the benefit of his dependent 
children in the appellant's custody, is established.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

